ON 'PETITION POR REHEARING.
SULLIVAN, J.
A petition for a rehearing has been filed in this case, in which it is earnestly contended that Laura Ake’s water right of eighty inches should be dated as of March 15, 1885, instead of March 31, 1885, as held by this court in the original opinion.
Upon a re-examination of all the evidence in regard to her water right, we have concluded to amend or modify the former opinion in regard to her said water right to date from March 15, 1885, instead of March 31, 1885, as originally held. The record contains some evidence that the water was first applied to her land about the middle of March-, 1885. The original opinion of this court in this case will therefore be modified as above indicated, dating Laura Ake’s right as of March 15, 1885. In this view of the case, it will not be necessary to grant a rehearing, as all that was asked for by the rehearing is hereby granted.
Stewart, C. J., and Ailshie, J., concur.